Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicants’ arguments filed February 08, 2021, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
On page 8, Applicant’s interview, January 27, 2021, is acknowledged.
On pages 8-15, Applicant’s amendment overcomes the rejections of record.
Claims 1-20, filed February 08, 2021, are examined on the merits.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-11, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chew (US 8,639,596 B2) in view of Kephart et al. (Kephart hereafter, US 2001/0042087 A1, previously cited in the Office Action mailed November 12, 2020).

Claim 1, Chew discloses a method, comprising:
Modifying, by a computing device, a first entry in a first database to include data from a highest-ranked (claim 1, e.g. treating values in non-unstructured-text database fields as features in their own right; weighting  the extracted features according to their distinctiveness to each of the financial transactions wherein weighting the extracted features comprises using information theory to derive a weighted value specific to a transaction and feature, such that the weighted value is greater the more distinctive (ranking) the transaction and feature are in combination with one another) one of one or more available data tables that correspond to the first entry (columns 3-4, e.g. rows can be added to the table of features for each transaction to include not just words, but any characteristic of the transaction, such as account, date, fund number, or any other field which may allow transactions to be reconciled. As long as each transaction has at least one feature, there is no theoretical lower or upper limit on how many features may be included);
Converting, by a tokenizer of the computing device, each of one or more character fields of the modified first entry into a respective one or more first-entry tokens (column 3, lines 46-65, e.g. then a highly efficient way of tokenizing text fields is to implement the regular expressions method above within a Common Language Runtime database function which can then be referenced within an SQL (Structured Query Language) database query. Within other database management systems, there are likely to be equivalent methods for text tokenization. The text tokenizer converts text within transaction descriptions from the format shown in FIG. 2 to a format where each word within the text is a separate feature; the latter format is highly amenable to further data manipulation. The conversion process (inter alia));
Converting, by the tokenizer, each of one or more character fields of each of a plurality of second entries in a second database into a respective one or more second-entry tokens (column 3, lines 46-65, e.g. tokenizing text fields is to implement the regular expressions method above within a Common Language Runtime database function which can then be referenced within an SQL (Structured Query Language) database query. Within other database management systems, there are likely to be equivalent methods for text tokenization. The text tokenizer converts text within transaction descriptions from the format shown in FIG. 2 to a format where each word within the text is a separate feature; the latter format is highly amenable to further data manipulation. The conversion process (inter alia));
Comparing, by the computing device, the first-entry tokens to the second-entry tokens (column 4, lines 60-67, e.g. the size of the table of all candidate pairs is determined by the Cartesian product of the two datasets being compared);
Determining, by the computing device, whether the first entry matches one of tire second entries the comparing (Abstract, e.g. reconciliation capable of matching transactions in one accounting dataset to transactions in another accounting dataset with little initial data preparation); and
Associating, the computing device in the first database or the second database, the first entry with one of the second entries in response to determining that the first entry matches the one of the second entries (Abstract, e.g. reconciliation capable of matching transactions in one accounting dataset to transactions in another accounting dataset with little initial data preparation).  It is noted “reconciliation” has been interpreted as “associating.”
However, Chew does not disclose “weighting the first-entry tokens based on a frequency of the first-entry tokens…and weighting the second-entry tokens based on a frequency of the second-entry tokens…and weights of the first-entry tokens and the second-entry tokens.”  Kephart discloses “weighting the first-entry tokens based on a frequency of the first-entry tokens…and weighting the second-entry tokens based on a frequency of the second-entry tokens…and weights of the first-entry tokens and the second-entry tokens” (page 2, [0013], e.g.  direct comparison of the document's token 
One of ordinary skill in the art at the time of filing of the the invention would have been motivated by Kephart to improve Chew to avoid inaccurate categorization by first converting the category token frequencies into category token weights that de-emphasize common words using the Term Frequency-Inverse Document Frequency (TF-IDF) principle. The TF-IDF weight for a token in a specific category increases with the frequency of that token among documents known to belong to the category and decreases with the frequency of that token within the entire collection of documents.  Therefore, it would have been obvious to one of ordinary skill in the art to first convert the category token frequencies into category token weights that de-emphasize common words using the Term Frequency-Inverse Document Frequency (TF-IDF) principle. The TF-IDF weight for a token in a specific category increases with the frequency of that token among documents known to belong to the category and decreases with the frequency of that token within the entire collection of documents as described by Kepthart to improve the method of Chew.

Claim 2, Chew in view of Kephart discloses modifying the first entry includes modifying the first entry in response to the first entry not being associated with a second entry before the modifying (Chew, claim 1, e.g. treating values in non-unstructured-text database fields as features in their own right).

Claim 3, Chew in view of Kephart discloses each of the one or more available data tables includes a respective level of transaction data (Chew, columns 3-4, e.g. the extraction of words from text, rows can be added to the table of features for each transaction to include not just words, but any characteristic of the transaction, such as account, date, fund number, or any other field which may allow transactions to be reconciled. As long as each transaction has at least one feature, there is no theoretical lower or upper limit on how many features may be included).
Claims 9-11, 17, and 18, Chew in view of Kephart discloses a system and non-transitory machine-readable medium (Chew, column 5, lines 42-50, e.g. machine-readable storage medium and a computer) for implementing the above cited method.


Claims 4 and 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chew (US 8,639,596 B2) and Kephart et al. (Kephart hereafter, US 2001/0042087 A1), as applied to claims 1-3, 9-11, 17, and 18 above, in further view of Ngai et al. (Ngai hereafter, US 5,850,507).
Claims 4 and 12, Chew in view of Kephart discloses the claimed invention except for the limitation of “overwriting the first entry.”  Ngai discloses the rollback entry that corresponds to the first change made by a transaction to a block contains the entry that was overwritten in the transaction list of the block by the entry for the transaction at issue (column 6, lines 13-22).  Ngai discloses an improvement with a benefit that failed instances can be made available very quickly (column 1, lines 60-61).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Ngai to improve the method of Chew and Kephart to make failed instances available very quickly.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Chew and Kephart with the overwriting of Ngai to make failed instances available very quickly.
s 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chew (US 8,639,596 B2) in view of Kephart et al. (Kephart hereafter, US 2001/0042087 A1), as applied to claims 1-3, 9-11, 17, and 18 above, in further view of Betz et al. (Betz hereafter, US 20110295864 A1).
Claims 5 and 13, Chew in view of Kephart discloses the claimed invention except for the limitation of overlapping first-entry tokens.  Betz discloses count field 750 represents the length of the tag in terms of the number of token it overlaps, where the length is an integer value greater than or equal to one (page 6, [0087]).  Betz discloses a novel method for extracting one or more facts from a document that contains several document elements (page 1, [0003]).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Betz to improve the extracting of Chew and Kephart.  Therefore, it would have been obvious to one of ordinary skill in the art to use the extracting method of Chew and Kephart with the overlapping tokens of Betz.

CONCLUSION
Claims 6-8, 14-16, 19, and 20 are free of any prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152